Amerigroup Florida, Inc. Medicaid HMO Contract d/b/a Amerigroup Community Care

AHCA CONTRACT NO. FA614

AMENDMENT NO. 5

THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and AMERIGROUP FLORIDA,
INC. D/B/A AMERIGROUP COMMUNITY CARE, hereinafter referred to as the “Vendor” or
“Health Plan”, is hereby amended as follows:



1.   Standard Contract, Section II, Item A, Contract Amount, the first sentence
is hereby revised to now read as follows:

To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $1,082,799,481.00 (an increase of $13,248,088.00), subject
to availability of funds.



2.   Attachment I, Section B, Method of Payment, Item 1, General, the first
paragraph is hereby revised to now read as follows:

Notwithstanding the payment amounts which may be computed with the rate tables
specified in Exhibit III, the sum of total capitation payments under this
Contract shall not exceed the total Contract amount of $1,082,799,481.00 (an
increase of $13,248,088.00).



3.   Attachment I, Scope of Services is hereby amended to include Exhibit I-C,
Third Revised Maximum Enrollment Levels, attached hereto and made a part of the
Contract. All references in the Contract to Exhibit I-B, Second Revised Maximum
Enrollment Levels shall hereinafter also refer it Exhibit I-C, Third Revised
Maximum Enrollment Levels, as appropriate.



4.   Attachment I, Scope of Services is hereby amended to include Exhibit II-E,
Fifth Revised Capitation Rates, attached hereto and made a part of the Contract.
All references in the Contract to Exhibit II-D, Fourth Revised Capitation Rates,
shall hereinafter also refer it Exhibit II-E, Fifth Revised Capitation Rates, as
appropriate.



5.   This Amendment shall become effective upon execution by both parties, or
December 1, 2007, whichever is later.

All provisions in the Contract and any attachments thereto in conflict with this
Amendment shall be and are hereby changed to conform with this Amendment.

All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.

This Amendment and all its attachments are hereby made a part of the Contract.

This Amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

AHCA Contract No. FA614, Amendment No. 5, Page 1 of 2

1

Amerigroup Florida, Inc. Medicaid HMO Contract d/b/a Amerigroup Community Care

IN WITNESS WHEREOF, the parties hereto have caused this four (4) page Amendment
(which includes all attachments hereto) to be executed by their officials
thereunto duly authorized.

          AMERIGROUP FLORIDA, INC.STATE OF FLORIDA, AGENCY FOR D/B/A/ AMERIGROUP
COMMUNITY CAREHEALTH CARE ADMINISTRATION
SIGNED
      SIGNED BY: /S/ William McHugh ...............
  BY:  
    NAME:William McHugh .......................
  NAME:Andrew C. Agwunobi, M.D  
   
TITLE: CEO
      TITLE:Secretary
 
       
DATE: 11-29-07
      DATE: List of attachments included as part of this Amendment:

Specify
Type
  Letter/Number
        .............  
Description
 
       
Exhibit
Exhibit
  I-C
II-E   Third Revised maximum Enrollment Levels (1 Page)
Fifth Revised Capitation Rates (1 Page)

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA614, Amendment No. 5, Page 2 of 2

Amerigroup Florida, Inc. Medicaid HMO Contract d/b/a Amerigroup Community Care

EXHIBIT I-C
THIRD REVISED ENROLLMENT LEVELS

Table 1

                  County:           Maximum Enrollment Level
Brevard
    8,000          
Broward
            14,000  
Miami-Dade
    25,000          
Hernando
    8,000          
Hillsborough
    40,000          
Lake
    8,000          
Lee
    18,000          
Manatee
    8,000          
Orange
    30,000          
Osceola
    8,500          
Palm Beach
    12,000          
Pasco
    15,000          
Pinellas
    25,000          
Polk
    30,000          
Sarasota
    8,000          
Seminole
    8,000          
Volusia
    8,000          

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

2

AHCA Contract No. FA614, Exhibit I-C, Page 1 of 1
EXHIBIT II-E
FIFTH REVISED CAPITATION RATES

A. Table 2 — General Capitation Rates plus Mental Health Rates:

         
Area 4 Counties:
       
County:
  Provider Number:
Volusia
    015005342  

B. Table 4 — General Capitation Rates plus Mental Health Rates plus
Transportation Rates:

         
Area 3 Counties:
       
County:
  Provider Number:
Hernando
    015005350  
Lake
    015005341  
Area 5 Counties:
       
County:
  Provider Number:
Pasco
    015005304  
Pinellas
    015005305  
Area 6 Counties:
       
County:
  Provider Number:
Hillsborough
    015005300  
Polk
    015005307  
Manatee
    015005318  
Area 7 Counties:
       
County:
  Provider Number:
Orange
    015005308  
Seminole
    015005313  
Osceola
    015005314  
Brevard
    015005336  
Area 8 Counties:
       
County:
  Provider Number:
Lee
    015005302  
Sarasota
    015005306  
Area 9 Counties:
       
County:
  Provider Number:
Palm Beach
    015005310  
Area 10 Counties:
       
County:
  Provider Number:
Broward
    015005311  
Area 11 Counties:
       
County:
  Provider Number:
Miami-Dade
    015005312  

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA614, Exhibit II-E, Page 1 of 1

3